          Case 2:21-cv-00054-RFB-BNW Document 6 Filed 04/13/21 Page 1 of 3




 1

 2

 3

 4                           UNITED STATES DISTRICT COURT

 5                                  DISTRICT OF NEVADA

 6 EFRAIN NAJAS URIBE,                              Case No.: 2:21-cv-00054-RFB-BNW

 7         Petitioner
                                                                   ORDER
 8 v.

 9 JERRY HOWELL, et al.,

10         Respondents

11

12        Efrain Najas Uribe has filed a pro se petition for writ of habeas corpus pursuant to

13 28 U.S.C. § 2254 and has now paid the filing fee (see ECF Nos. 1-1, 5). The court has

14 reviewed the petition pursuant to Habeas Rule 4 and directs that it be served on

15 respondents.

16        A petition for federal habeas corpus should include all claims for relief of which

17 petitioner is aware. If petitioner fails to include such a claim in his petition, he may be

18 forever barred from seeking federal habeas relief upon that claim.         See 28 U.S.C.

19 §2254(b) (successive petitions). If petitioner is aware of any claim not included in his

20 petition, he should notify the court of that as soon as possible, perhaps by means of a

21 motion to amend his petition to add the claim.

22        IT IS THEREFORE ORDERED that the Clerk detach, file, and electronically

23 SERVE the petition (ECF No. 1-1) on respondents.
          Case 2:21-cv-00054-RFB-BNW Document 6 Filed 04/13/21 Page 2 of 3




 1        IT IS FURTHER ORDERED that the Clerk add Aaron D. Ford, Nevada Attorney

 2 General, as counsel for respondents and provide respondents an electronic copy of all

 3 items previously filed in this case by regenerating the Notice of Electronic Filing to the

 4 office of the AG only.

 5        IT IS FURTHER ORDERED that respondents file a response to the petition,

 6 including potentially by motion to dismiss, within 90 days of service of the petition, with

 7 any requests for relief by petitioner by motion otherwise being subject to the normal

 8 briefing schedule under the local rules.         Any response filed is to comply with the

 9 remaining provisions below, which are entered pursuant to Habeas Rule 5.

10        IT IS FURTHER ORDERED that any procedural defenses raised by respondents

11 in this case be raised together in a single consolidated motion to dismiss. In other words,

12 the court does not wish to address any procedural defenses raised herein either in

13 seriatum fashion in multiple successive motions to dismiss or embedded in the answer.

14 Procedural defenses omitted from such motion to dismiss will be subject to potential

15 waiver. Respondents should not file a response in this case that consolidates their

16 procedural defenses, if any, with their response on the merits, except pursuant to 28

17 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If respondents

18 do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they will do so within the

19 single motion to dismiss not in the answer; and (b) they will specifically direct their

20 argument to the standard for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart,

21 406 F.3d 614, 623-24 (9th Cir. 2005).       In short, no procedural defenses, including

22 exhaustion, should be included with the merits in an answer. All procedural defenses,

23 including exhaustion, instead must be raised by motion to dismiss.



                                                2
          Case 2:21-cv-00054-RFB-BNW Document 6 Filed 04/13/21 Page 3 of 3




 1        IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents

 2 specifically cite to and address the applicable state court written decision and state court

 3 record materials, if any, regarding each claim within the response as to that claim.

 4        IT IS FURTHER ORDERED that petitioner has 45 days from service of the answer,

 5 motion to dismiss, or other response to file a reply or opposition, with any other requests

 6 for relief by respondents by motion otherwise being subject to the normal briefing

 7 schedule under the local rules.

 8        IT IS FURTHER ORDERED that any additional state court record exhibits filed

 9 herein by either petitioner or respondents be filed with a separate index of exhibits

10 identifying the exhibits by number. The parties will identify filed CM/ECF attachments by

11 the number or numbers of the exhibits in the attachment.

12        IT IS FURTHER ORDERED that, at this time, the parties send courtesy copies of

13 any responsive pleading or motion and all INDICES OF EXHIBITS ONLY to the Reno

14 Division of this court. Courtesy copies shall be mailed to the Clerk of Court, 400 S.

15 Virginia St., Reno, NV, 89501, and directed to the attention of “Staff Attorney” on the

16 outside of the mailing address label. No further courtesy copies are required unless

17 and until requested by the court.

18

19

20        Dated: April 13, 2021

21
                                                    RICHARD F. BOULWARE, II
22                                                  UNITED STATES DISTRICT JUDGE

23



                                                3
